PER CURIAM,
(MILLER, Circuit Justice, and DILLON, Circuit Judge, concurring.) Courts, by their decisions as to the effect of loose and unsatisfactory oral admissions and new promises, had almost frittered away the statute of limitations; and to remedy this, statutes similar to the one in force in this state have been quite generally enacted.
The statute of Kansas requires the acknowledgment to be in writing and signed by the party, and the acknowledgment must be of an existing liability with respect to the contract upon which a recovery is sought. The letters relied on by the plaintiff do not acknowledge an existing liability, but rather repel it.
Judgment for the defendant